DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are free of the prior art. The instant claims were restricted from the claims allowed in parent application, US Serial No. 15/754,580, now U.S. Patent Serial No. 11,065,283 so no double patenting rejection is applicable. The claims in related US Patent Serial Nos. 10,369,205 and 10,946,082 are drawn to different methods and do not use a ‘live’ Caulobacter spp.
	The prior art Agrawal et al (CA 2935511) and Agrawal et al (WO 2015/104656), are the same reference, CA 2935511 being the Canadian national phase entry of the WO 2015/104656 PCT application. The inventors of the WO 2015/104656 PCT application, Babita Agrawal and Rakesh Kumar, are the same as two of the three inventors of the instant application. Further, the WO 2015/104656 PCT application was published on July 16, 2015, which is less than one year before the effective filing date of the instant application on August 25, 2015.
The closest prior art, 
	Bhatnagar (Cancer Biol. & Therapy. May 2—6. 5(5): 485-491) teaches a tumor suppressive effect of live Caulobacter crescentus after intraperitoneal (i.0.) administration in various tumor mouse models. Bhatnagar showed that immunization with live C. crescentus resulted in anti-tumor activity in three transplantable tumor models and does not demonstrate a method for preventing or treating a metabolic disorder, disease or condition.  Further, the present claims are limited to administration via an oral, nasal, subcutaneous or topical route. In contrast, Bhatnagar demonstrates only i.p. administration, which is not claimed herein.
. 
	
	Langermann et al. (US 6,368,599) teach methods of inducing an enhanced immune response to an antigen comprising administering to an animal an antigen and an adjuvant wherein the adjuvant is Caulobacter LPS (i.e. a component of Caulobacter, e.g. see column 3 and Langermann et al. claim 7; meeting limitations found in instant claims 16, 45, 49,52, and 56). The method does not teach the use of live, whole cell Caulobacter or methods for treating a metabolic disease, disorder or condition.
The Declaration under 35 USC 1.132 by inventor Babita Agrawal submitted in parent application 15/7654,580 on 2/8/21 was also considered and is made of record.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        4/4/22